Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
This application  filed 04/30/2020 is a continuation in part of PCT/CA2018/051378 , filed 10/30/2018 which claims priority to Provisional Applications 62598529, filed 12/14/2017 and  62578785, filed 10/30/2017.
Status of the Claims

Claims 1-3, 5-6, 10-11, 13-14, 16-22, 24-27 and 29-30 are pending. Claims 1-3, 5, 13-14, 18-22, 24-27 and 30 are withdrawn as being drawn to non-elected inventions. Claims 6, 10-11, 16-17 and 29 are examined herein.

Information Disclosure Statement
The IDS dated 10/21/2022 have been fully considered.

Claim Objections
Claim 29 objected to because of the following informalities:  Claim 29 is not clear because the steps for a method of diagnosing endometriosis comprising is written “a, b, b and c”, it has step “b” twice. For examining purpose, this is considered as “a, b, c and d” in this order.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Claims 6, 10-11, 16-17 and 29 are rejected under 35 U.S.C. 101 because the claims are directed to abstract ideas without significantly more.
 The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION



Step 2A, Prong 1
               Regarding independent claim 6, the claims recite “A method of diagnosing endometriosis in a female subject, the method comprising:” “a) detecting the level of CD200L in a secretory biological sample from the subject using a method which does not detect CD200S;” “b) comparing the level of CD200L in the biological sample with the level of CD200L in a control; and” “c) diagnosing the subject with endometriosis when the level of CD200L in the biological sample is higher than the level of CD200L in the control”.

              Regarding independent claim 29, the claims recite “A method of diagnosing endometriosis in a female subject, the method comprising:” “a) detecting the level of CD200L in a secretory phase biological sample from the subject using a method which does not detect CD200S;” “b) detecting the level of CD200S in the biological sample;” “b) comparing the level of CD200L in the biological sample with the level of CD200S; and” “c) diagnosing the subject with endometriosis when the level of CD200L in the biological sample is higher than the level of CD200S in the sample.”

             The step of “comparing” the level of CD200L in the biological sample with the level of CD200L in a control (in the case of claim 6) or “comparing” the level of CD200L in the biological sample with the level of CD200S (in the case of claim 29) is categorized as abstract ideas, namely each are a mental process/concept performed in the human mind. For example, “comparing” encompasses a practitioner simply observing the results and thinking about the detected CD200L level relative to the control CD200L level (claim 6) or relative to the level of CD200S (claim 29), and thinking about the comparison and making an evaluation, judgement or opinion, see 2019 Guidance regarding groupings of abstract. The claims, under broadest reasonable interpretation, cover performance of these steps solely within the human mind. 

The step of “comparing” the level of CD200L in the biological sample with the level of CD200L in a control or level of CD200s in claim 6 and 29, respectively is an abstract idea; because comparing information regarding a sample or test subject to a control or target data has been held to be an “abstract mental process” (see as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo, which also involved specific numerical cutoff levels).

Step 2A, Prong 2
The above-discussed steps (namely ““comparing” the level of CD200L in the biological sample with the level of CD200L in a control or level of CD200s in claim 6 and 29, respectively”) are insufficient to integrate into a practical application. Specifically, steps corresponding to mental activity, which could be performed in a practitioner’s head, and mathematical concepts, are themselves judicial exceptions and not a practical application thereof.

Regarding the additional recited steps/limitations, the claims (10-11 and 16-17) also recite how the level of CD200L and CD200S are detected, the limitations further specifying how the detection is performed. However, such step/limitation are also insufficient to integrate the judicial exception into practical application thereof. These are steps necessarily performed in order to detect the level of CD200L and CD200S, i.e., mere data gathering steps performed so that the comparison can be performed. The purpose of these limitations is merely to obtain the data. Further, such steps do not go beyond insignificant extra-solution activity in that these are mere data gathering steps necessary in order to use the abstract idea(s).

             None of the limitations recited at the indicated dependent claims amount to a practical application of the judicial exceptions. In particular, of the claims indicated in the rejection heading, none of the additionally recited limitations amount to an additional element or combination of elements that apply, rely on, or use the judicial exceptions in a manner that impose meaningful limit on the judicial exceptions.

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"

The additional elements of the claims, including the steps directed at “detecting the level of CD200L and CD200S”, do not add significantly more to the judicial exception(s). 

Furthermore, Gorczynski et al. teaches the term "CD200tr protein" as used herein means a truncated form of the CD200 protein that can antagonize CD200. The CD200tr protein generally lacks exon 2 of the full length CD200 gene. The CD200tr protein can be from any species and can be prepared by one of skill in the art based on the sequence of full length CD200. The amino acid sequence of the human and mouse CD200tr protein is shown in Figures 38 (SEQ.ID.NO.6) and 48 (SEQ.I0.NO.8), respectively (Gorczynski et al. page 8, lines 12-18). This teaching supports, detecting the level of CD200L and CD200S known technique to those of ordinary skill in the art. Given that such methods or process can routinely performed in the assay art, the claimed step of quantifying does not go beyond what was routine and conventional activity and as such fails to impose meaningful limits on the claim scope.

             The combination of steps/elements, recited in addition to the judicial exceptions (judicial exceptions as indicated above), fail to amount to significantly more because the additionally recited steps/elements recited individually or as an ordered combination fail to go beyond what was considered routine and conventional in the art at the time. The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing, nor do they involve the use of a particular machine.

In addition to the routine and conventional nature of the additionally recited claimed steps/elements, it is also the case (as indicated previously above) that the limitations specific to detecting the level of CD200L and CD200S as claimed amount to extra-solution activity. 

For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 10-11, 16-17 and 29 are rejected under 35 U.S.C 103 as being unpatentable over Wong et al. (Assay for soluble CD200 (WO2009/121162A1)) in view of Gorczynski, et al. (CD200trFc antagonizes suppressive function of CD200Fc in vitro (WO2002/42332A2)) and Savilova et al. (Cells isolated from human endometrium and endometriosis lesions, 2015). 

With respect to claim 6, Wong et al. teaches methods for identifying a subject having elevated CD200 levels and/or comprising cells overexpressing CD200, the method comprising the step of assaying a biological fluid from the subject to determine a level of soluble CD200, wherein a level above control indicates the subject has elevated CD200 levels (Wong et al. Abstract, lines 1-3). 

Wong et al. teaches a method of identifying a subject having elevated CD200 levels comprising obtaining a secretory sample from a patient, contacting the sample with a capture reagent that binds to the CD200; washing and mixing the washed mixture with a CD200 detector reagent and finally detecting the formation of a complex comprising the capture reagent, soluble CD200 and the detection reagent. Wong further teaches comparing the level of soluble CD200 in the sample with the level of soluble CD200 in a control.  See Wong, page 4, lines 4-14 and page 19, lines 1-14. Wong teaches secretory sample comprising serum, plasma, bronchial alveolar lavage, saliva, ascites, semen and the like.  See Wong, page 9, lines 4-13. Wong teaches antibodies for use as labeled and capture reagents.  See Wong, page 13, lines 19 through page 15, line 15. Wong discloses detection of soluble CD200, comparison the measured level to control levels, followed by diagnosis of CD200 associated medical condition.  See Wong, page 3, lines 1-12.

Wong et al. differs from the instant invention in failing to teach the detection of CD200L but not CD200S in a sample and using the result to diagnose endometriosis in a female subject

Gorczynski et al. teaches the term "CD200tr protein" as used herein means a truncated form of the CD200 protein that can antagonize CD200. The CD200tr protein generally lacks exon 2 of the full length CD200 gene. The CD200tr protein can be from any species and can be prepared by one of skill in the art based on the sequence of full length CD200. The amino acid sequence of the human and mouse CD200tr protein is shown in Figures 38 (SEQ.ID.NO.6) and 48 (SEQ.I0.NO.8), respectively (Gorczynski et al. page 8, lines 12-18). Gorczynski’s CD200tr that lacks exon 2 that can be prepared from full length CD200 by one skilled in the art reads on the instant claimed CD200S as well as the full length CD200 being similar to the instant claimed CD200L. 

Furthermore Gorczynski et al. teaches the present inventor observed that mRNA extracted from lymphoid tissue of pv immunized mice revealed simultaneous expression of a smaller CD200 mRNA species, corresponding to a splice variant missing exon-2 of the full-length CD200 gene. Sequencing of this mRNA revealed that this splice variant was associated with a frame-shift in translation, and existence of a premature stop codon 20 nt from the 5' end of exon 3 (the V-region exon) (Gorczynski et al. page 7, lines 24-20).

Additionally, Gorczynski et al. went on and assessed whether expression of CD200tr protein from this alternate start codon does occur by expressing the cDNA for either human or mouse CD200tr protein (linked to cDNA encoding green fluorescence protein, GFP) in CHO cells; producing mAbs to CD200tr protein in rats; and staining LPS-stimulated DCs with PEanti-CD200 and FITC-anti-CD200tr protein. The results are detailed in Example 1 and provide unequivocal proof that in both human and murine cells there is physiological expression of CD200tr protein (Gorczynski et al. page 8, lines 1-8).

Gorczynski et al. teaches figure 1A and SEQ.ID.NO.1 shows the nucleic acid sequence of human CD200. Figure 1B and SEQ.ID.NO.2 shows the nucleic acid sequence of human CD200tr (Gorczynski et al. page 6, lines 3-6).

Gorczynski et al. also teaches the specificity of the human anti-CD200 mAb and the anti-human CD200tr mAb, using extracts of LPS stimulated PBL or CHO cells transduced with the respective cDNAs for full-length or truncated human CD200. Once again, an anti CD200 detected only a single band in DC, while the anti-CD200tr detected 2 bands (Gorczynski et al. page 33, lines 15-20). This makes it even more clear that CD200tr (i.e. CD200S) is not detected while the CD200 (i.e.CD200L) is detected because CD200tr lacks exon 2 region and the antibody only binds to the full protein (CD200) that has exon 2 region, unlike CD200tr. This is important to detect only the level of CD200L protein, which in turn can be used to detect the level of CD200tr from the total protein detected when antibody that binds to the common exon, exon 3 (exon 3 is expressed in both CD200L and CD200tr) is used as a detector. 

Gorczynski et al. teaches peptide sequence of both CD200tr (i.e. CD200S) and CD200, and shows CD200tr is a splice variant missing exon-2 while CD200 has exon 2 and 3. The teaching also includes detection of CD200 level using a method which does not detect CD200S (i.e. anti CD200 detected only a single band in DC).

Gorczynski et al. differs from the instant invention in failing to teach using the result of an assay to detect CD200 to diagnose endometriosis in a female subject.

Savilova et al. teaches endometriosis is a chronic gynecological condition characterized by benign growth of the tissue morphologically and functionally similar to the endometrium outside the uterus. Endometriosis affects 10% women worldwide and is detected in 35-50% women with infertility. The causes of endometriosis remain unknown. The most prevalent theory explains the etiology of this condition by retrograde flow of menstrual blood into the pelvic cavity followed by attachment of endometrial cells and formation of endometriosis lesions (Savilova et al. page 610, Col. 1, paragraph 1, lines 1-11).

Additionally, Savilova et al. teaches endometriosis lesions are characterized by cell invasion and abnormal cell growth that can be associated with activity of stem cells. The existence of stem/progenitor cells in the endometrium is beyond doubt; regeneration of the endometrium is apparently provided by multipotent mesenchymal stromal cells (MMSC) (Savilova et al. page 610, Col. 2, paragraph 1, lines 3-9).

Savilova et al. goes on to teach the data collected from this study attest to an important role of CD200 in the interaction with immune system cells. Different expression of this marker in MMSC from different sources can reflect their different immunological activity (Savilova et al. page 612, Col. 2, paragraph 1, lines 3-9).

Savilova et al. teaches endometriosis lesions characterized by cell invasion and abnormal cell growth that can be associated with activity of stem cells. stem cells exist in endometrium and regeneration of the endometrium is provided by MMSC. Page 612, Col. 2, lines 12-18 implicate the important role of CD200 in the interaction with immune system cells “different expression of this marker in MMSC from different sources can reflect their different immunological activity”.  Savilova et al. teaches the implication that overexpressed CD200 marker has in relation to endometriosis. 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the combined teaching of Wong and Gorczynski and use the CD200 assay to diagnose endometriosis in a female subject because Savilova teaches the important role of CD200 in the interaction with immune system cells in relation to endometriosis. A person of ordinary skill in the art reasonably would have expected success because all three studies have shown to detect the level of CD200. It also would have been obvious to detect CD200L (CD200 as taught by Gorczynski) and not CD200S using the assay taught by Wong because Gorczynski teaches that there maybe a number of situations where it is desirable to inhibit the immune suppressive effect of CD200, for example when immune stimulation (and not suppression) is needed (Gorczynski, page 2, lines 4-6), i.e. endometriosis cases.  A skilled artisan would have had a reasonable expectation of success using in detecting CD200L and not CD200S in a sample using the combined teachings of Wong, Gorczynski and Savilova.

With respect to claim 10, as discussed above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the assay taught by Wong with the teaching of CD200S lacking exon 2 region of CD200L of Gorcznski because per Gorcznski’s teaching CD200tr is CD200 antagonist and lacks exon 2 and Gorczynski demonstrated CD200tr protein can antagonize the immune suppression induced by CD200. A person of ordinary skill in the art reasonably would have expected success because both Wong and Gorczynski are directed to CD200 assay. 

With respect to claim 11, as shown above Wong et al. in view of Gorcznski et al. teaches commercially available CD200 mAbs, giving the option of covering different exon regions of the protein sequence. It would have been obvious to a person of ordinary skill in the art before the effective filing date to utilize an antibody where the exon region is in exon 2 and/or exon 3 because CD200tr lacks exon 2 and CD200tr is CD200 antagonist. A person of ordinary skill in the art reasonably would have expected success because Wong and Gorcznski are directed to CD200 assay. 


With respect to claim 16, as discussed in claim 29, it would have been obvious to a person of ordinary skill in the art before the effective filing date to detect the level of CD200S (i.e. CD200tr) in the biological sample using CD200tr mAb of Gorczynski or any commercially available mAbs of Wong that detect exon 2 of the biological sample followed by exon 3 of the biological sample, to isolate the level of exon 3 mAb detected protein that are specific only to CD200S protein sequence.

Wong et al. teach treating a subject with an agent that inhibits signaling via the CD200:CD200R pathway, assaying biological fluid from the subject and comparing the level of CD200 to a reference level. The teaching goes on to show the possible different levels of subject CD200 level (optionally greater than 1.5, 1.6, 1.7, 1.8, 1.9 and/or 2.0 ng/ml) while the reference CD200 level is (0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1, 1.1, 1.2, 1.3, 1.4, or 1.5 ng/ml) (Wong et al. page 31, lines 10-26). In all cases the ratio is above 1.

Wong et al. shows motivation to compare level of CD200 to a reference and set a reference point where the result is indicative of poor prognosis. Wong et al. doesn’t teach ratio of CD200L to CD200S. In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the diagnostic ratio of CD200L to CD200S following comparison studies of subjects with endometriosis and additional follow up study.

With respect to claim 17, as discussed above in claim 16, it would have been obvious to a person of ordinary skill in the art before the effective filing date to detect the level of CD200L + CD200S using an antibody raised against amino acids encoded by exon 3 of CD200L, in order to detect the level of CD200S per the teaching of Wong et al. in view of Gorczynski et al.

With respect to claim 29, Wong teaches the detection of CD200 in a biological fluid (i.e. secretory phase biological sample). Wong differs from the instant claim in failing to teach detecting CD200L and CD200S and comparing the detection levels to diagnose endometriosis. However, as discussed above in claim 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detect the level of full CD200 (i.e. CD200L) using a method which does not detect CD200S, combining the teaching of Wong and Gorczynski, and use an antibody that detects exon 2 region of the protein. Because there maybe a number of situations wherein it is desirable to inhibit the immune suppressive effects of CD200, for example when immune stimulation (and not suppression) is needed (Gorczynski et al. page 2, lines 4-6)” (i.e. in endometriosis). A person of ordinary skill in the art reasonably would have expected success because both Wong and Gorczynski are directed to CD200 assay.  Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detect he level of CD200S (i.e. CD200tr) in the biological sample using CD200tr mAb of Gorczynski or any commercially available mAbs of Wong that detect exon 2 of the biological sample followed by exon 3 of the biological sample, to isolate the level of exon 3 mAb detected protein that are specific to only CD200S protein sequence. Because there maybe a number of situations wherein it is desirable to inhibit the immune suppressive effects of CD200, for example when immune stimulation (and not suppression) is needed (Gorczynski et al. page 2, lines 4-6)” (i.e. in endometriosis). A person of ordinary skill in the art reasonably would have expected success because both Wong and Gorczynski are directed to CD200 assay. 

 With respect to claim 29 c & d), as discussed above in claim 6, it would have been abvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to detect It would have also been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Wong et al in view of Gorczynski et al. and Savilova et al., and compare the level of CD200L and CD200S in the biological sample and diagnosing the subject with endometriosis when the level of CD200L in the biological sample is higher than the level of CD200S because a truncated form of the CD200 protein (i.e.CD200S/CD200tr) can antagonize CD200 per the teaching of Gorczynski and overexpression of CD200 has been implicated with endometriosis through MMSC per the teaching of Savilova. A person of ordinary skill in the art reasonably would have expected success because all three studies have been shown to detect the level of CD200. 



 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/ESTIFANOS HAILU/               Examiner, Art Unit 1677                                                                                                                                                                                         

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        October 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)